Citation Nr: 9923004	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-26 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
chronic lumbar strain, with minimal degenerative changes at 
T-11 to T-12.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

On August 29, 1997, the Board issued a decision which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
On January 19, 1999, the Court issued an Order which vacated 
the August 1997 Board decision, and remanded the case to the 
Board for another decision, taking into consideration matters 
raised in a Joint Motion for Remand.  


REMAND

A history of the disorder reveals that the veteran injured 
his back in service in April 1970 while pushing a jeep.  In a 
September 1971 rating decision, service connection for 
chronic lumbar strain was granted and a 10 percent evaluation 
was assigned.  In October 1995 the disability evaluation was 
increased to 20 percent disabling.  Thereafter the veteran 
submitted several medical treatment records, underwent VA 
examinations for his spine, and testified at a personal 
hearing before the RO.  

At the veteran's July 1996 personal hearing, he testified 
that he had sharp pain in his back, which extended to his 
thighs and down to his legs.  He said that it was totally 
incapacitating at times.  The veteran stated that he had worn 
a TENS unit for 3 months and that he had been issued a lumbar 
back brace.  The veteran testified that he was employed as a 
brick layer, that he wore a back brace while at work, as 
instructed, and that he had missed quite a bit of work 
because of his back pain.  The veteran testified that he had 
declined Vocational Rehabilitation training or any other form 
of occupational change, as he desired to continue to pursue a 
career as a brick layer.

On VA examination in August 1996, the last VA examination of 
record, the veteran complained of sharp pain in his low back 
which was worse with bending, exertion, sitting or standing 
for any length of time.  On physical examination, he was able 
to demonstrate forward flexion to 85 degrees, backward 
extension to 20 degrees, lateral extension to 35 degrees 
bilaterally, and rotation to 30 degrees bilaterally.  Pain 
was appreciated with all motions, especially forward flexion. 
X-ray of the lumbar spine revealed a very small osteophyte at 
T-11 to T-12, and minimal degenerative change.  The diagnosis 
was of low back pain.  The examiner expressed the opinion 
that the veteran's hypertrophic spurring was likely the 
etiology of the veteran's low back pain, which the examiner 
indicated was maybe or maybe not the result of the veteran's 
1971 accident in Vietnam.

As indicated in the Joint Motion for Remand, the August 1996 
VA examination report noted the veteran's current history but 
made no reference to other medical records, and included 
minimal reference to the veteran's complained of "pain on 
use" of his service-connected back disability.  This, and 
that fact that the examiner's clinical findings did not 
include adequate comments regarding "pain" in the 
examination and manipulation of the service-connected joints, 
went against the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
Deluca v. Brown, 8 Vet. App. 202, 204-206 (1995).  

Second, the Joint Motion referred to the fact that the 
veteran may be entitled to separate ratings for two segments 
of the spine, as he has chronic lumbar strain and its several 
vertebral bodies in addition to having degenerative joint 
disease of at least two thoracic (dorsal) vertebrae, T-11 and 
T-12; and that exploration of a sperate rating to that effect 
is warranted.  

Third, and last, the Joint Motion indicated that further 
development is necessary regarding whether the veteran is 
entitled to extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  In that regard, the veteran is hereby 
notified that the evidence necessary for consideration of his 
claim on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1) consists of documentary and/or lay evidence 
which relates to such factors as interference with his 
employment status (i.e., employment, personnel, and medical 
data, etc.) as well as competent medical evidence of frequent 
periods of inpatient care, due solely to the service-
connected disability at issue.  See Spurgeon v. Brown, 10 
Vet. App. 194, 197-198 (1997).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:


1.  After securing the necessary 
releases, the RO should attempt to obtain 
medical records from medical care 
providers who have treated the veteran 
for his chronic lumbar strain disability, 
and for degenerative changes at T-11 and 
T12 since August 1996, the last VA 
evaluation of record.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his chronic lumbar 
strain, with minimal degenerative changes 
at T-11 to T-12.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
during the course and completion of the 
examination.  The examination should 
include any tests or studies deemed 
necessary for an accurate assessment, and 
complete active and passive range of 
motion testing of the lumbar spine.  If 
x-rays, MRI and other electrodiagnostic 
tests are not performed, the examiner 
should comment on why they are not 
necessary to evaluate the severity of the 
service-connected disability.  

The examiner should specify any 
anatomical damage of the lumbar spine and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, and document all objective 
evidence of those symptoms.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1998); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In addition, the examiner should provide 
an opinion on the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use 
and to not limit an evaluation of 
disability to a point in time when the 
symptoms are quiescent.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.

3.  Secondly, the RO should inform the 
veteran of the evidence necessary for 
consideration of his claim on an 
extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1); which is documentary 
and/or lay evidence which relates to such 
factors as interference with his 
employment status (i.e., employment, 
personnel, and medical data, etc.) as 
well as competent medical evidence of 
frequent periods of inpatient care, due 
solely to the service-connected 
disability at issue.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 197-198 (1997).  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  In particular, the RO should 
consider the veteran's claim pursuant to 
38 C.F.R. §§ 4.40, 4.45, and Deluca v. 
Brown, 8 Vet. App. 202, 204-206 (1995), 
and the principles set forth in 38 C.F.R. 
§ 3.321(b)(1).  Also, the RO should 
adjudicate separate ratings for the 
lumbar spine and the Thoracic-spine 
(dorsal). 

5.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The RO and the veteran are advised that 
the Board is obligated by law to ensure 
that the RO complies with its directives, 
as well as those of the Court.  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



